DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of an amendment filed 11 November 2021, which has been placed of record and entered in the file. 
Status of the claims:
Claims 1-20 are pending.
Claims 1, 2, 10, 13, and 14 are amended.
Claims 15-20 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 




In the claims:
1. (Currently Amended) A surgical stapling instrument, comprising: 
an anvil body having a proximal portion and a distal portion, the proximal portion of the anvil body supporting an anvil hand grip and the distal portion of the anvil body supporting an anvil plate, the anvil body defining a longitudinal axis;
a cartridge body coupled to the anvil body, the cartridge body including a cartridge support column having a proximal segment and a distal segment;
a staple cartridge releasably supported in the distal segment of the cartridge body; 
a firing member received in the proximal segment of the cartridge body and configured for longitudinal movement through the staple cartridge; 
a clamping lever pivotally supported on the cartridge body and positioned to engage the anvil body, the clamping lever movable from an unclamped position to a clamped position to move the anvil body into close approximation with the cartridge body; and 
a lockout member supported in the cartridge body, the lockout member defining only a single longitudinal slot for at least partial reception of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body.

15. (Currently Amended) A surgical stapling instrument, comprising: 
an anvil body having a proximal portion and a distal portion, the proximal portion of the anvil body supporting an anvil hand grip and the distal portion of the anvil body supporting an anvil plate, the anvil body defining a longitudinal axis; 

a staple cartridge releasably supported in the distal segment of the cartridge body; 
a firing member received in the proximal segment of the cartridge body and configured for longitudinal movement through the staple cartridge, the firing member including a plate segment and a double layered arcuate segment extending longitudinally along the plate segment; Page 4 of 10Application Serial No.: 16/977,113 Docket No.: C00015513US01 (203-11744) 
a clamping lever pivotally supported on the cartridge body and positioned to engage the anvil body, the clamping lever movable from an unclamped position to a clamped position to move the anvil body into close approximation with the cartridge body; and 
a lockout member supported in the cartridge body, the lockout member defining a single longitudinal slot for reception of the firing member, the single longitudinal slot of the lockout member including a first slot portion that receives the double layered arcuate segment of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body.

16. (Currently Amended) The surgical stapling instrument according to claim 15 wherein the single longitudinal slot of the lockout member includes 

17. (Currently Amended) The surgical stapling instrument according to claim 16 wherein the first slot portion defines a first dimension orthogonal to the longitudinal axis and the second slot portion defines a second dimension orthogonal to the longitudinal axis, the first dimension being greater than the double layered arcuate segment of the firing member, and the second slot portion receives the plate segment of the firing member.

EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 1, 15, and 17 have been amended to avoid ambiguity.  Claim 16 has been amended to comport with the amendments to claim 15.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“an anvil body having a proximal portion and a distal portion, the proximal portion of the anvil body supporting an anvil hand grip and the distal portion of the anvil body supporting an anvil plate, the anvil body defining a longitudinal axis;
a cartridge body coupled to the anvil body, the cartridge body including a cartridge support column having a proximal segment and a distal segment;
a staple cartridge releasably supported in the distal segment of the cartridge body; 
a firing member received in the proximal segment of the cartridge body and configured for longitudinal movement through the staple cartridge; 

a lockout member supported in the cartridge body, the lockout member defining only a single longitudinal slot for at least partial reception of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body”. 
The closest prior art to Ortiz et al. (US Patent Publ. No. 2007/0102475) discloses a similar type of surgical stapling instrument comprising an anvil body 42, a cartridge body 40, a staple cartridge 178, a firing member 165, and a lockout member 226 supported by the cartridge body and including a single longitudinal slot 236 for reception of the firing member.  
The difference between Ortiz et al. and the claimed subject matter is that Ortiz et al. does not disclose or teach a surgical stapling instrument comprising “an anvil body having a proximal portion and a distal portion, the proximal portion of the anvil body supporting an anvil hand grip and the distal portion of the anvil body supporting an anvil plate, the anvil body defining a longitudinal axis; a cartridge body coupled to the anvil body, the cartridge body including a cartridge support column having a proximal segment and a distal segment; a staple cartridge releasably supported in the distal segment of the cartridge body;  firing member received in the proximal segment of the cartridge body and configured for longitudinal movement through the staple cartridge; a clamping lever pivotally supported on the cartridge body and positioned to engage the anvil body, the clamping lever movable from an unclamped position to a clamped position to move the anvil body into close approximation with the cartridge body; and a lockout member supported in the cartridge body, the lockout member defining only a single longitudinal slot for at least partial reception of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body”.
The closest prior art to Katre et al. (US Patent Publ. No. 2013/0037597) discloses a surgical stapling instrument comprising an anvil body 12 having a hand grip 12a, a cartridge body 14, a staple cartridge, a firing member 20, a clamping member 16, and a lockout member (guide block 48) defining three longitudinal slots 70a-c, the lockout member configured for movement from a locked position to a release position in response to placement of the staple cartridge in the cartridge body.   
The difference between Katre et al. and the claimed subject matter is that Katre et al. does not disclose or teach “a lockout member supported in the cartridge body, the lockout member defining only a single longitudinal slot for at least partial reception of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body”.  
The difference between the claimed subject matter and Ortiz et al., the claimed subject matter and Katre et al., or a combination of the Ortiz et al. and Katre et al. references, would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Ortiz et al. structure or the Katre et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Ortiz et al. structure or the Katre et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a 
Regarding independent claim 15: the subject matter of claim 15 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 15 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a firing member received in the proximal segment of the cartridge body and configured for longitudinal movement through the staple cartridge, the firing member including a plate segment and a double layered arcuate segment extending longitudinally along the plate segment”; and
“a lockout member supported in the cartridge body, the lockout member defining a single longitudinal slot for reception of the firing member, the single longitudinal slot of the lockout member including a first slot portion that receives the double layered arcuate segment of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body”. 
The closest prior art to Katre et al. (US Patent Publ. No. 2013/0037597) discloses a surgical stapling instrument comprising an anvil body 12 having a hand grip 12a, a cartridge body 14, a staple cartridge, a firing member 20 including a knife actuating bar 44 including a plate, a clamping member 16, and a lockout member (guide block 48) defining three longitudinal slots 70a-c, the lockout member configured for movement from a locked position to a release position in response to placement of the staple cartridge in the cartridge body.   
The difference between Katre et al. and the claimed subject matter is that Katre et al. does not disclose or teach “a firing member received in the proximal segment of the cartridge body and single longitudinal slot for reception of the firing member, the single longitudinal slot of the lockout member including a first slot portion that receives the double layered arcuate segment of the firing member, the lockout member configured for movement from a locked position preventing longitudinal movement of the firing member to a release position permitting longitudinal movement of the firing member, the lockout member movable from the locked position to the release position in response to placement of the staple cartridge within the distal segment of the cartridge body”. The difference between the claimed subject matter and the Katre et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Katre et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Katre et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 January 2022